     .......        .   ;~_
••             '•
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I ofl   7
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                               v.                                                 (For Offenses Committed On or After November 1, 1987)



                                 Emilio Rosas-Delgado                                             Case Number: 3:19-mj-22158

                                                                                                  Leila W Morgan
                                                                                                  Defendant's Attorney


           REGISTRATION NO. 85448298
           THE DEFENDANT:
            ~ pleaded guilty to count(s) 1 of Complaint
                                                      ---~----------------------~

                D was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                  Nature of Offense                                                                       Count Number(s)
           8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                             1
                D The defendant has been found not guilty on count( s)
                                                                                        ---~----~----~~~~~~

                D Count(s)                                                                         dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                         El TIME SERVED                                       D                                         days

                ~   Assessment: $10 WAIVED ~ Fine: WAIVED
                IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                            charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Thursday, May 30, 2019
                                                                                              Date of Imposition of Sentence
                                                               r,;:·~lED

               Received =L'.,.;,,..,.-f-'r----i----           MAY 8 0 2019
                                                   CLEn~·(, u.::~. D!STnJCT COURT
                                                 SOUTHC:HN DJSTl'.tlCr o;: CALIFORNIA
                                                                                              IlidJJ.ii::::focK
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                 BY                                DEPUTY
                                                      ·--·-----·~·-··~------··---------....

               Clerk's Office Copy                                                                                                             3:19-mj-22158
